Citation Nr: 1721888	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  08-38 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an earlier effective date prior to August 30, 2005, for the grant of service connection for Ménière's disease. 

2.  Entitlement to an earlier effective date prior to December 29, 2005, for the grant of service connection for posttraumatic stress disorder (PTSD) with mood disorder, to include whether a February 2015 rating decision contained clear and unmistakable error (CUE).

3.  Entitlement to a total rating based on individual unemployability (TDIU).

(The appeals of entitlement to a disability rating in excess of 30 percent for residuals of inguinal herniorrhaphy and hydrocelectomy and entitlement to a disability rating in excess of 10 percent for left hallux valgus will be addressed in a separate decision).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to February 1979 and from January 1992 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama. 

The Veteran and his wife testified before the undersigned Veterans Law Judge Alibrando as to the earlier effective date and TDIU claims at a Board videoconference hearing in October 2016.  Also, he and his wife testified before Veterans Law Judge Alibrando in October 2016 as well as Veterans Law Judge Barnard in October 2013 at Board videoconference hearings as to issues of entitlement to a disability rating in excess of 30 percent for residuals of inguinal herniorrhaphy and hydrocelectomy and entitlement to a disability rating in excess of 10 percent for left hallux valgus.  Transcripts of those hearings have been associated with the claims file.  As will be discussed in a separate Board decision, the Veteran has withdrawn his residuals of inguinal herniorrhaphy and hydrocelectomy claim.  With regard to his testimony before Veterans Law Judge Alibrando and Veterans Law Judge Barnard as to his left hallux valgus claim, the law requires that the Veterans Law Judge who conducts a hearing on an issue on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. 
§ 20.707 (2016).  Additionally, when two hearings have been held by different Veterans Law Judges concerning the same issue, the law requires that the Board assign a third Veterans Law Judge because a proceeding before the Board may be assigned to either an individual Veterans Law Judge or to a panel of not less than three members of the Board.  38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3.  Accordingly, the Veteran was provided the option to have an additional hearing for his left hallux valgus claim before a third Veterans Law Judge who would then be assigned to the panel to decide his appeal.  In a February 2017 correspondence, the Veteran waived his right to appear at an additional hearing.  Thus, the Board will adjudicate the earlier effective date and TDIU claims herein and in a separate decision will proceed with a panel decision with a third Veterans Law Judge.

In February 2016, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In statements dated July 2016, the Veteran raised issues of entitlement to automobile or other conveyance and adaptive equipment as well as an issue of "CUE for penile deformity."  Although a claim for automobile or other conveyance and adaptive equipment was established in a November 2015 rating decision, the "CUE for penile deformity" claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, at the October 2016 Board hearing, the Veteran raised the issue of entitlement to an extended temporary total rating based on periods of convalescence after surgery for the service-connected left hallux valgus, currently in effect from September 24, 2003 to January 31, 2004.  This issue has also not been adjudicated by the AOJ.  As the Board does not have jurisdiction over these issues, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  At the October 2016 Board hearing, the Veteran withdrew his appeal concerning the issue of entitlement to TDIU.

2.  On April 22, 2003, the RO received the Veteran's claim of entitlement to service connection for Meniere's disease.  This claim was denied in an April 2004 rating decision.  The Veteran was notified by the RO of the rating decision in April 2004.  

3.  Private treatment records containing new and material evidence pertaining to the Veteran's claim of service connection for Meniere's disease was received prior to the expiration of the appeal period following notice of the April 2004 rating decision.

4.  On December 29, 2005, the RO received the Veteran's claim of entitlement to service connection for PTSD; no communications were received by VA prior to that time that may be construed as a formal or informal claim.

5.  The RO's February 2015 rating decision, which assigned the effective date of December 29, 2005, for the grant of service connection for PTSD with mood disorder, was not clearly and unmistakably erroneous.



	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an effective date of April 22, 2003, but no earlier, for the award of service connection for Meniere's disease have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2016).

3.  The criteria for revision based on clear and unmistakable error of the February 2015 rating decision, which assigned an effective date of December 29, 2005, for the grant of service connection for PTSD with mood disorder, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the October 2016 Board hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal as to the issue of entitlement to TDIU.  See the October 2016 Board hearing transcript, page 2.  Thus, the Board finds there remains no allegation of errors of fact or law for appellate consideration concerning this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

	(CONTINUED ON NEXT PAGE)




Earlier effective date claims

The Veteran seeks entitlement to an earlier effective date for the award of service connection for Meniere's disease as well as entitlement to an earlier effective date for the award of service connection for PTSD with mood disorder, to include whether a February 2015 rating decision awarding service connection for PTSD with an effective date of December 29, 2005 was CUE.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in February 2016, the Board remanded the Veteran's claims of entitlement to earlier effective dates for Meniere's disease and PTSD in order for the Veteran to be provided a videoconference hearing.  Pursuant to the Board's remand instructions, the Veteran was provided a videoconference hearing in October 2016.  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A.          §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Here, the Veteran has received letters dated May 2003 and March 2006 informing him of the information and evidence necessary to substantiate a claim of service connection.  In any event, because this appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection, no additional notice is required as to the downstream issue involving entitlement to an earlier effective date.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the VCAA is not applicable to motions for revision based on CUE.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no further notice is needed regarding the duty to notify in this appeal.

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran and other individuals, the Veteran's service treatment records, Social Security Administration (SSA) records, as well as VA and private treatment records.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  


	(CONTINUED ON NEXT PAGE)


Earlier effective date for Meniere's disease

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. 
§ 3.155.  Under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An informal claim must identify the benefit sought, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

An "application" is used synonymously with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the pending claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156 (b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 161 (1999).

The Veteran filed a claim of service connection for Meniere's disease that was received by the RO on April 22, 2003.  The claim was denied in an April 2004 rating decision.  The Veteran was notified of the rating decision in a letter from the RO dated April 2004.  In May 2004, the Veteran submitted private audiological treatment records dated June 2002 and January 2003 from S.T., M.D.  Also, in January 2005, the Veteran submitted a private audiological treatment record dated March 2003  from C.R., M.A. that noted treatment specifically for Meniere's disease.  Thereafter, the Veteran's Meniere's disease claim was readjudicated in a November 2006 rating decision that continued the denial of the claim.  The Veteran filed a timely notice of disagreement with the November 2006 rating decision and perfected an appeal to the Board following the issuance of a statement of the case in December 2008.  In an April 2014 decision, the Board granted the Veteran's service connection claim for Meniere's disease, and the award was effectuated by the RO in a rating decision dated June 2014 with an assigned effective date of August 30, 2005.  

The Veteran contends that the assigned effective date for the Meniere's disease should be April 22, 2003.  See, e.g., the Veteran's notice of disagreement dated September 2014.  

The Board finds that the medical evidence documenting treatment for the Veteran's Meniere's disease discussed above, while not necessarily indicating that the Veteran's claim would have resulted in a grant of full benefits, are new and material to the Veteran's claim.  The Board finds that the medical evidence is new and material to the Veteran's claim inasmuch as they document treatment for Meniere's disease and were of probative value in evaluating his claim.  As such, upon consideration of the new and material evidence received prior to the expiration of the appeal period, and in light of Bond, the Board concludes that the RO's April 2004 decision had not become final. 

Following receipt of the new and material evidence within that appeal period, the RO issued a November 2006 rating decision which readjudicated the Veteran's Meniere's disease claim.  Further, as discussed above, the Veteran perfected an appeal of that denial.

In light of the foregoing, the Board finds that the Veteran's claim of entitlement to service connection for Meniere's disease was pending since VA received his initial claim for service connection on April 22, 2003.  As such, April 22, 2003 is the controlling date for the effective date assigned under the factual circumstances in this matter.  An earlier effective date is not warranted as the claims file reflects that this is the first date a claim was initially filed.  Also, while the evidence reflects that entitlement arose as early as June 2002 as that is when the Veteran received audiological treatment, the earliest communication indicating an intent to apply for service connection for Meniere's disease is the April 22, 2003 communication from the Veteran.  As such, the effective date is the date of receipt of claim, as that date is later than the date entitlement arose.  See 38 C.F.R. § 3.400.  


Earlier effective date and CUE for PTSD with mood disorder

The Veteran seeks an effective date earlier than December 29, 2005, for the award of service connection for his PTSD with mood disorder.  Moreover, he contends that when he was awarded service connection for PTSD in a February 2015 rating decision and the effective date of December 29, 2005 was established, the RO committed CUE in establishing such effective date as the correct date should have been from 2003 or 2004.  See, e.g., the October 2016 Board hearing transcript, pgs. 14-15.  Alternatively, he has stated that the effective date should have been from 1973 when his symptoms such as sleeping problems manifested in service.  See a statement from the Veteran dated September 2014.  As such, he essentially argues that the same information used to grant his claim and assign his effective date in February 2015 was in his service treatment records, and the service treatment records were in in the possession of VA at the time of the February 2015 decision.  He contends that the favorable evidence in his service treatment records was overlooked, in particular his in-service sleeping problems resulting in the service connected disability of PTSD with mood disorder.  But for this error, the Veteran contends that the outcome of the 2015 decision, in particular the assigned effective date of December 29, 2005 would have been different if all of the evidence had been considered.

The law and regulations pertaining generally to earlier effective date claims have been set forth above and will not be repeated here.

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore adjudicate the merits of his motion.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  A claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).  For CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the outcome would have been manifestly different if the error had not been made; and (3) the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  In other words, the error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision. See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. At 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In short, a disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE. See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

The record to be reviewed for CUE must be based on the record and the law that existed at the time of the February 2015 rating decision.  38 C.F.R. § 3.105.  

After careful consideration, the Board finds that there was no CUE in the February 2015 rating decision that assigned an effective date of December 29, 2005 in awarding service connection for PTSD.  In this regard, the record reveals that the Veteran's initial claim for PTSD (or any acquired psychiatric disorder) was received on December 29, 2005.    

As noted above, in the case of direct service connection claims, 38 U.S.C.A. 
§ 5110(a) provides that the effective date of an award "shall not be earlier than the date of receipt of application therefor."  See also 38 C.F.R. § 3.400(b)(2).  In this case, the date of receipt of the Veteran's service connection claim for PTSD was December 29, 2005.  There is no indication that the Veteran intended to a file a formal or informal claim of entitlement to service connection for PTSD or any other acquired psychiatric disorder prior to his December 2005 claim, nor do any other documents associated with the claims folder dated prior to December 29, 2005 indicate such.  Therefore, the Board concludes that the earliest effective date of service connection for PTSD with mood disorder is December 29, 2005.

The Board acknowledges the Veteran's testimony during the October 2016 Board hearing documenting his psychiatric treatment in the early 2000's and his report that his effective date for the PTSD with mood disorder should be earlier than December 29, 2005 based on the mental health treatment prior to this date.  The Board notes, however, that "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504.

In summary, the preponderance of the evidence is against the claim for entitlement to an effective date prior to December 29, 2005 for the grant of service connection for PTSD with mood disorder.  Moreover, the Board finds that the rating decision dated February 2015 was not clearly and unmistakably erroneous for not granting an effective date earlier than December 29, 2005 for service connection for PTSD with mood disorder.  Although the Veteran presents a disagreement as to the effective date assigned in February 2015, his argument does not arise to the level of CUE.  Rather, he is ultimately disagreeing with determination that the RO made based on the actual evidence of record.  Consequently, the Veteran's arguments cannot sustain a finding that the RO's assignment of an effective date of December 29, 2005, for the grant of service connection for PTSD, constitutes CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2016).
Accordingly, the motion to revise the February 2015 rating decision awarding service connection for PTSD with an effective date of December 29, 2005 on the basis of CUE is denied.

	(CONTINUED ON NEXT PAGE)




ORDER

The appeal concerning the issue of entitlement to TDIU is dismissed.

An effective date of April 22, 2003, for the award of entitlement to service connection for Meniere's disease is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an earlier effective date prior to December 29, 2005, for the grant of service connection for PTSD with mood disorder, to include whether a February 2015 rating decision contained CUE is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


